Montgomery, J.
I concur in the result reached by the Chief Justice, and agree that the question put to l)r. *631Werner on cross-examination was not material to effect his credibility. No effort was made to show that the witness was in the habit of frequenting the respondent's place of business, or that he was intimate with respondent. The mere fact that the witness is in the habit of drinking beer does not affect his credibility. I also concur in the view that the language used by the prosecuting attorney with reference to this witness was not justifiable, and was well calculated to prejudice the respondent, and that the case should be reversed on this ground.
I think, however, that it was the privilege of the prosecutor to comment upon the interest of the respondent in the case. The statute (section 7543) which authorizes parties in civil and criminal cases to become witnesses,. in terms provides that “ such interest, relationship, or conviction of crime may be shown for the purpose of drawing in question the credibility of such witness." While it is true that the testimony of parties accused of crime is not necessarily to be disregarded, it is a circumstance affecting their credibility, and the prosecutor is authorized to comment upon it.
I do not think the charge of the court open to just criticism.
Grant, J., concurred with Montgomery, J.